Citation Nr: 0731403	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  98-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asthma and bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to February 
1977, from September 1977 to May 1982, and from June 1982 
until his retirement in February 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for service connection for a respiratory 
disorder.  This case was previously before the Board in 
October 2003 and again in June 2006, and was remanded on each 
occasion to ensure due process and/or to obtain additional 
medical evidence.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.

The Board notes that additional issues before the Board were 
resolved in the June 2006 decision and, accordingly, this 
decision is limited to the issue set forth on the preceding 
page.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that asthma was 
present prior to service.

2.  Clear and unmistakable evidence shows that the veteran's 
asthma was not aggravated by service beyond normal 
progression.

3.  Bronchitis noted during service was acute and transitory 
and resolved without residual disability.  

4.  Bronchitis has not been documented following the 
veteran's retirement from service.  


CONCLUSION OF LAW

A respiratory disability, claimed as asthma and bronchitis, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the decision on appeal was rendered prior to 
the enactment of the VCAA; therefore, there is no error in 
the timing of the notice.  In March 2004 and July 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any evidence in 
his possession that pertains to the claim.  The July 2006 
letter also advised the veteran of the evidence needed to 
establish a disability rating and effective date.  The case 
was last readjudicated in June 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service medical records, private and VA treatment records, 
and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing at the RO, service medical records, VA 
medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that 
a higher court has clarified the Miller decision by noting 
that "[n]othing in the court's opinion suggests that without 
such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how 
strong the other rebutting evidence might be."  Harris v. 
West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

The service medical records disclose that the veteran was 
seen on a number of occasions for complaints including 
trouble breathing and chest pain.  In this regard, the Board 
points out that on a report of medical history in January 
1977, prior to the veteran's separation from his initial 
period of service, the veteran asserted that he had asthma in 
boot camp in August 1976, and had been treated without 
complications.  The examiner noted that the veteran had 
shortness of breath associated with asthma, but that he had 
no problems at that time.  On the discharge examination in 
January 1977, a clinical evaluation of the lungs and chest 
was normal, and a chest X-ray study was negative.  The Board 
notes that in August 1979, the veteran complained of dyspnea.  
He related a history of asthma since the age of seven, with 
the most recent attack being the previous year.  It was 
indicated that the veteran used medication only as necessary 
and had stopped taking it five to six years earlier.  On 
examination of the chest, no wheezing was heard.  The chest 
was clear.  The veteran was treated for bronchitis in 
February 1981.  

A report of medical history in December 1996, in conjunction 
with the veteran's retirement examination, reveals that he 
related a history of asthma.  It was noted that he had had 
one attack in 1989 or 1990.  A clinical evaluation of the 
lungs and chest was normal.  

Initially, it must be determined whether asthma was present 
prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), 
the Court indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court added that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2006).  In this 
regard, the Board observes that an entrance examination is 
not of record.  Since such examinations are ordinarily 
conducted, 
the Board will not hold it against the veteran for the 
absence of an entrance examination.  The Board concludes, 
accordingly, that the presumption of soundness at entrances 
attaches.

However, the medical evidence of record clearly and 
unmistakably shows that asthma was present prior to service.  
In this regard, the Board emphasizes that the veteran has 
consistently acknowledged that he had asthma as a child.  He 
stated this both during service and on a number of occasions 
after service, including on a VA examination, and during the 
hearing at the RO in November 2000.  On the May 2007 VA 
examination report, the examiner, after examining the veteran 
and reviewing the record, concluded the veteran has had 
asthma since childhood.  Thus, the Board finds that there is 
clear and unmistakable evidence that asthma was present prior 
to service.

It must now be determined whether the preexisting asthma was 
aggravated by service.  As discussed above, the law and 
regulation have been clarified, and VA must now show by clear 
and unmistakable evidence that the veteran's preexisting 
disability was not aggravated by his service.  Although the 
veteran reported during service that he had an episode of 
asthma in 1979 and again in either 1989 or 1990, the service 
medical records are negative for any clinical findings of 
asthma.  

In addition, the Board observes that when he was first 
examined by the VA in May 1997, following his retirement from 
service, the veteran reported no pertinent complaints.  It 
was indicated that there was no history of shortness of 
breath or any pulmonary disease.  An examination revealed 
that the lungs were clear to auscultation.  The pertinent 
diagnosis was no history of pulmonary disease.  

On VA examination in April 1999, the veteran again asserted 
that he had asthma as a child and that it flared up in 
service.  An examination of the lungs was normal.  The 
pertinent impression was childhood history of asthma and 
bronchitis.  The examiner commented that this condition was 
chronic and had been present since childhood.  He added that 
pulmonary function studies were normal.  

A VA respiratory examination conducted in December 2000 again 
revealed a normal pulmonary function study.  The examiner 
stated that the veteran's asthma was so mild that it required 
no medication for either maintenance or exacerbations.  It 
was also indicated that the veteran had never had to seek 
emergency medical treatment for any exacerbations.  A chest 
examination was entirely normal.  

No findings were recorded on a VA examination in October 
2002, but the examiner noted that the veteran continued to 
have no requirements for treatment of asthma, and no symptoms 
or evidence of asthma.  The diagnosis was bronchial asthma, 
very, very mild, and only by history. 

Similarly, following a VA examination in June 2005, the 
examiner concluded that bronchial asthma was so mild that it 
did not require any treatment, and the examiner wondered if 
the veteran actually had it.  A pulmonary function study was 
normal, with moderate diffusion impairment.  The impression 
was no functional impairment.  

Finally, the veteran was most recently examined by the VA in 
May 2007.  The veteran's claims folder and medical records 
were reviewed.  The diagnosis was mild bronchial asthma.  The 
examiner commented that it was not as least as likely as not 
that the currently diagnosis mild bronchial asthma had its 
onset during either period of service or is otherwise in any 
way related to a in-service event.  The rationale for the 
opinion was based on the fact that the veteran had asthma as 
a child; upon entering service, he was on no maintenance 
treatment or treatment as necessary for asthma; during 
service, he had one episode of viral bronchitis, with 
subsequent chest X-ray studies all normal; pulmonary function 
studies after service were normal, and in multiple follow-ups 
at the VA clinic, there was no mention of any ongoing 
problems with asthma, and no documentation of medication 
being recommended for treatment of asthma.  

Upon review of the evidence, the Board concludes that the 
record establishes by clear and unmistakable evidence that 
the veteran's preexisting asthma was not aggravated in 
service.  Even if the Board concedes that the veteran 
experienced episodes of asthma in service, as he has alleged, 
any such symptoms the veteran experienced during service were 
nothing more than an acute flare-up of the disorder, with no 
residual increase in the underlying disability.  This 
conclusion is supported by the fact that asthma was not noted 
on the initial VA examination following service and, if 
currently present, has been characterized as being mild.  
Moreover, as noted by the VA examiner in May 2007, the 
veteran has had normal pulmonary function studies, VA clinic 
record show no ongoing problems with asthma, and there is no 
documentation of medication recommendation for treatment of 
asthma.

With respect to bronchitis, as noted above, the veteran was 
treated for it during service in February 1981.  The fact 
remains, however, that the remainder of the service medical 
records are negative for complaints or findings of 
bronchitis.  The lungs and chest were clinically normal on 
the retirement examination in December 1996, as was a chest 
X-ray study.  This suggests that bronchitis was acute and 
transitory and resolved without residual disability.  There 
is no clinical evidence of bronchitis following service.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), (Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a respiratory 
disability, claimed as asthma and bronchitis.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for a respiratory disability, claimed as 
bronchitis and asthma, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


